Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 16/676,849 filed on 03/18/2021.
In the instant Amendment, claims 1, 5 - 8, 10, 14, 17, 18 and 21 - 23 have been amended.
Claims 1 – 23 have been examined and are pending in this application. This action is made Final. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/07/2019 and 05/10/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to claims 1 – 23 have been considered but are moot because the arguments do not apply to the same combination of references being used in the current rejection.  Applicant’s arguments are directed solely to the claimed invention as amended 03/18/2021, which has been rejected under new ground of rejection necessitated by amendment.  See rejection below for full detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 and 18, claim 1 and 18 recites the limitation "filtering, based on the filtering parameters" in lines 17.  It is unclear and broad how or what type of parameters will be used to filter the pixels. Examiner requesting to add more clarification into this limitation to make it clear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 – 4, 6 – 8, 11, 13, 17 , 18 and 20 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (US 8,830,360 B1) in view of Yang et al (US 2012/0106639 A1).

Regarding claim 1, Burt discloses: “a method comprising: 
receiving, by a computing device, a plurality of video frames of a content item, wherein each of the video frames [see col: 1; lines: 21 – 22; image sensors to capture light for processing into still or video images of a scene] comprises a plurality of pixels [see col: 3; lines: 39 – 40; an analog to digital converter 114 to convert analog image data to digital pixel data for a frame];
determining, for a first pixel in a frame of the content item, a prior corresponding pixel in a preceding frame of the content item [see col: 10; lines: 47 – 50; A sequence of frames 702, 704, 706, 708, 710 and 712 are shown. In an FIR filter, in an exemplary embodiment, the window 714 is first established over the frames 702]; 
the prior corresponding pixel, and one or more pixels that surround the prior corresponding pixel [see col: 7; lines: 26 – 37; In an exemplary embodiment, the prior source frame serves as the reference image 221. In other embodiments, the reference image 221 is set as the prior output frame, or another stored image of the scene. In other embodiments, the global motion estimates are also used to maintain a sensor motion model, representing both motion velocity and acceleration based on the frame-to-frame motion coupled with optional external sensor data. The sensor motion model, maintained for example within a Kalman filter framework, allows motion of the next several frames to be estimated before the motion is measured]; and 
Burt does not explicitly disclose: “determining, based on at least one of an intensity level or a complexity level of a pixel region in the preceding frame, whether to filter the first pixel 
based on a determination to filter the first pixel: 
determining, based on at least one of the intensity level of the pixel region or the complexity level of the pixel region, one or more filtering parameters 
filtering, based on the filtering parameters, the first pixel based on the one or more parameters; and
encoding a portion of the content item that comprises 
However, Yang teaches: “determining, based on at least one of an intensity level or a complexity level of a pixel region in the preceding frame, whether to filter the first pixel [see para: 0016; A pixel-related residue image 231, Di,,j,t-1, may then be determined (block 230) based on a pixel of the current frame 210, I(i,j,t), the spatially related pixel of the previous frame 215, I(i,j,t−1), and the motion vectors 225, ut-1, vt-1, from the previous frame to current frame. An intensity weight 251, wi,j,t-1, may be determined (block 250) based on the pixel-related image residue, Di,j, 231, and a temporal filtering parameter 241, σt. In some embodiments, the temporal filtering parameter 241, σt, may be generated (block 240) based on offline training, or optionally the temporal filtering parameter 241, σt, may be generated and/or revised based on a set previously determined image residues. In some embodiments, a filtered pixel-related intensity vector 281, O(i,j,t), may be determined (block 280) based on the intensity weight 251, w, the intensity vector of the previous frame 215, I(i,j,t−1), and the associated motion vectors 225, ut-1, vt-1, from the previous frame, t−1, to the current frame, t], wherein the pixel region comprises: 
based on a determination to filter the first pixel: determining, based on at least one of the intensity level of the pixel region or the complexity level of the pixel region [see para: 0016], one or more filtering parameters [see para: 0023; The determining of the parameters a2, a1, a0, for the first polynomial-based predictor, and/or a2, a1, a0, b2, b1, and c for the second polynomial-based predictor, may be accomplished via a training process. And para: 0030; Filtering parameters for the motion-compensated temporal filtering may be locally adaptive. That is, one may predict the {circumflex over (σ)}t for each pixel in the image depending on local features of the input frame]; 
filtering, based on the filtering parameters, the first pixel based on the one or more parameters [see para: 0003; determining an intensity weight based on the determined pixel-related residue image and a temporal filtering parameter; and (c) filtering the pixel intensity of the current frame based on the determined intensity weight and the motion compensated vector of the previous frame. Optionally, the temporal filtering parameter may be based on the determined set of residue images]; and 
encoding a portion of the content item that comprises [see para: 0030; Each pixel in the image may have a different predicted σt depending on local features of the input frame. In some embodiments, a filtered pixel-related intensity vector 681, O(i,j,t), may be determined (block 680) based on the intensity weight 651, w, the intensity vector of the previous frame 615, I(i,j,t−1), and the associated motion vectors 625, ut-1, vt-1, from the previous frame, t−1, to the current frame, t. And see para: 0002; In video coding data, compression may be achieved by removing temporal and/or spatial redundancies. Video coding may use prediction and/or block-based motion compensation to reconstruct an approximation of the video data with minimal bits. Prediction-based compensation may use data in the current frame or in one or more previous and/or neighboring frames].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Burt to add the teachings of Kang as above, in order to determine at least one of an intensity level or a complexity level of a pixel region in the previous frame whether to filter the first pixel and determining at least one of the intensity level of the pixel region or the complexity level of the pixel region, one or more filtering parameters and filtering the first pixel based on the one or more parameters and encoding a portion of the content item [Yang see para: 0016; 0023; 0030; 0003 0068; 0018].

Regarding claim 2, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein the plurality of video frames are sequential video frames [see col: 1; lines: 21 – 22; image sensors to capture light for processing into still or video images of a scene].

Regarding claim 3, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein the intensity level of the pixel region indicates a darkness level of the one or more pixels that surround the prior corresponding pixel [see col: 11; lines: 28 – 30; image output quality is optimized and the scene content is stabilized even in low-light or other poor visibility conditions], and 
wherein the filtering comprises adjusting a color value of the first pixel based on the intensity level [see col: 4; lines: 45 – 50; The number of frames selected and parameters of the combination process, such as weighting of those frames, are dynamically adjusted based upon scene content. Such scene content includes scene signal/noise characteristics, brightness, amount of motion, and the like].

Regarding claim 4, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein the complexity level of the pixel region indicates an amount of color uniformity of the pixel region based on a color difference between the one or more pixels that surround the prior corresponding pixel and the prior corresponding pixel, and wherein the filtering comprises adjusting a color value of the first pixel based on the complexity level [see col: 1 – 2; lines: 63 – 68; Offset and gain levels per pixel can be measured in a calibration period, and then used in a non-uniformity correction (or NUC) circuit to correct the image. However, the residual fixed pattern noise, even after non-uniformity correction may still be apparent and is especially relevant in extreme low light conditions such as when using night vision where the sensor must be very efficient in converting a small amount of incident light to distinguishable output levels].

Regarding claim 6, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein the one or more filtering parameters are associated with a magnitude of error and associated with a strength of the filtering [see col: 1; lines: 35 – 50; The image sensor in a digital camera or camcorder can generate a noisy, blurred image due to fast motion caused by camera movement or objects in motion in the scene. Image quality is characterized by such factors as signal/noise (strength of the image signal relative to noise of the imaging process), sharpness (absence of focus or motion blur) and dynamic range (range of light levels accurately represented). In traditional imaging there is a natural tradeoff between noise and blur. To reduce blur, the frame integration time is reduced, but this reduces the light captured and as a result the signal strength relative to the noise. Recently a method for recovering signal strength has been proposed in which the sensor is operated at higher frame rates, and frames are then aligned and combined in the digital domain, to form enhanced quality output frames].

Regarding claim 7, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein the filtering comprises: determining, based on [see col: 8; lines: 34 – 42; The combination may be an average or a selection process. For example, an average may be used to reduce noise according to Io=W1I1+W2I2+W3I3, where Wi represents the weight of frame “i” and Ii is the frame “i”. Alternatively, selection may be used to the extend dynamic range or depth of field of the output frame by selecting features from source frames that best represent the scene in terms of brightness or focus, on a local, region by region, basis]; and 
determining, based on the weighted average of the color value of the first pixel and the color value of the prior corresponding pixel, a strength of the filtering [see col: 4; lines: 45 – 50; The number of frames selected and parameters of the combination process, such as weighting of those frames, are dynamically adjusted based upon scene content. Such scene content includes scene signal/noise characteristics, brightness, amount of motion, and the like].

Regarding claim 8, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein a first color space associated with the plurality of pixels [see col: 6; lines: 64 – 68; Multi-resolution image processing involves recursive or iterative generation of both high-pass filtered and low-pass filtered components of data in a single or multi-dimensional space] comprises a perceptually non-uniform color space, wherein the content item comprises high dynamic range (HDR) video [see col: 5; lines: 44 - 55; FIG. 2( a) is a functional block diagram of an implementation 200 of the sensor processing module 120 shown in FIG. 1, in accordance with at least one of the embodiments of the present invention. The sensor processing module 200 comprises a sensor defect correction module 201, a non-uniformity correction module 202, and an HDR module 204. The sensor defect correction module 201 corrects any sensor defects detected in the sequence of frames 118 1 . . . n received from the digital interface 116, such as dead pixels and the like. The non-uniformity correction module 202 compensates for differences in sensor sensitivity from pixel to pixel, thus reducing fixed pattern noise], and wherein the filtering comprises adjustment of the first pixel based on a color value of the first pixel in a second color space that is more perceptually uniform than the first color space [see col: 3; lines: 59 - 65; In an exemplary embodiment, the sensor processing module 120 further performs sensor defect and non-uniformity correction to remove static noise from the sequence and high dynamic range (HDR) processing. In an exemplary embodiment, the sensor processing module 120 contains on-chip memory 121 to store static settings for sensor non-uniformity correction. The sensor processing module 120 then couples corrected frame data to the scene content analysis module 123].

Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of claim 1.

Regarding claim 13, Burt and Yang disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein the distance is based on a Delta E value between the color value of the first pixel and the color value of the prior corresponding pixel [see col: 5; lines: 52 – 64; The non-uniformity correction module 202 compensates for differences in sensor sensitivity from pixel to pixel, thus reducing fixed pattern noise. The HDR module 204 is utilized when the sensor 102 has means of extending the dynamic range beyond that of the analog to digital converter used to convert the analog pixel information to a digital output. In one embodiment the HDR method uses dual high and low gain output channels from the pixel array, with separate analog to digital conversion channels. The dual high/low gain output channels for each frame in 118 1 . . . n are combined in the HDR module 204 to form a single extended dynamic range frame for each high/low frame pair].

Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the method of claim 3 but for a method.

Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of claim 1 but for a method.

Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of claim 8 but for a method.

Regarding claim 21, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
	Furthermore, Burt discloses: “wherein the content item comprises high dynamic range (HDR) video, and wherein the filtering comprises spatiotemporal adjustment of the first pixel based on the second color space [see col: 5; lines: 5 – 15; Finally, the post processing module 126 performs post processing on the output of the MASI processing module 122. While the MASI module performs image enhancement primarily in the temporal domain by combining multiple image frames, the post processing module performs further image enhancement in the spatial domain, through spatial filters or pixel value adjustments to enhance image features or reduce blur. Optionally one or more enhancement functions may be applied at the post processing stage]

Regarding claim 22, claim 22 is rejected under the same art and evidentiary limitations as determined for the method of claim 14 but for a method.

Regarding claim 23, claim 23 is rejected under the same art and evidentiary limitations as determined for the method of claim 7 but for a method.

Claim 5, 9, 10, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (US 8,830,360 B1) in view of Yang et al (US 2012/0106639 A1) further in view of Kang et al (US 2004/0218830 A1). 

Regarding claim 5, Burt and Yang disclose all the limitation of claim 1 and are analyzed as previously discussed with respect to that claim.
Burt and Yang does not explicitly disclose: “wherein the prior corresponding pixel is located at a different location in the preceding frame than the first pixel in the current frame, the method further comprising: determining a location, in the preceding frame, of the prior corresponding pixel based on a motion vector associated with the prior corresponding pixel”.
However, Kang teaches: “, based on a motion vector associated with the prior corresponding pixel, a location, in the preceding frame, of the prior corresponding pixel [see para: 0025; In the case where there are no pixel values available from the forward and backward warped frames for a pixel location of the interpolated frame, the pixel value for the combined interpolated frame is established at that pixel location by averaging the two pixel values obtained using a zero motion vector], wherein the location of the prior corresponding pixel in the preceding frame is different from a location, in the frame, of the first pixel [see para: 0139; To obtain the final intermediate image (i.e., the interpolated frame), bicubic warping is used to transfer pixels along the appropriate vectors from times k−1 and k+1 to each location in the output frame. The forward and backward warped pixels are averaged if they are available. If only one is available, that pixel value is used as the value for the corresponding location in the interpolated frame. If both source pixels are outside the frame, the two pixels obtained using a zero motion vector are averaged together].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Burt to add the teachings of Yang as above, to further incorporate the teachings of Kang to identify corresponding pixel that is located at a different location in the preceding frame than the first pixel in the current frame and determining a location in the preceding frame of the prior corresponding pixel based on a motion vector associated with the prior corresponding pixel based on the threshold [Kang see para: 0025; 0139].

Regarding claim 9, Burt and Kang disclose all the limitation of claim 8 and are analyzed as previously discussed with respect to that claim.
Burt and Yang does not explicitly disclose: “wherein the first color space is a YCbCr color space”.
However, Kang teaches: “wherein the first color space is a YCbCr color space [see para: 0032; The HDR video generation system and process can also involve tonemapping of the radiance map to convert it into an 8-bit representation of the HDR frame that is suitable for rendering and display. In general, this entails first converting the radiance map to CIE space and recovering the chromaticity coordinates to produce a luminance image. Next, the dynamic range of the luminance image is compressed and the chrominance re-inserted. The CIE space image is then converted to produce the final 8-bit range RGB image].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Burt to add the teachings of Yang as above, to further incorporate the teachings of Kang to provide first color space is a YCbCr color space in CIE [Kang see para: 0032].

Regarding claim 10, Burt and Kang disclose all the limitation of claim 1 
Burt and Yang does not explicitly disclose: “comprising 
prior to the filteringconverting the first pixel from a YCbCr color space to 
However, Kang teaches: “comprising 
prior to the filteringconverting the first pixel from a YCbCr color space to  [see para: 0032; The HDR video generation system and process can also involve tonemapping of the radiance map to convert it into an 8-bit representation of the HDR frame that is suitable for rendering and display. In general, this entails first converting the radiance map to CIE space and recovering the chromaticity coordinates to produce a luminance image. And see para: 0172; In general, the tonemapping process begins by converting the radiance image to CIE space via conventional methods and recovering the chromaticity coordinates. The luminance image is then processed to compress the dynamic range. Finally, the chrominance is re-inserted and the CIE space image converted to produce the final byte-range RGB image].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Burt to add the teachings of Yang as above, to further incorporate the teachings of Kang to provide filtering or adjusting by the computing device and the first pixel based on a color value of the first pixel in a Comission Internationale de l'Eclairage (CIE) 1976 L*u*v* color space [Kang see para: 0172].

Regarding claim 12, Burt and Yang disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
Burt and Yang does not explicitly disclose: “wherein the color space is a perceptually uniform color space”.
	However, Kang teaches: “wherein the color space is a perceptually uniform color space [see para: 0141; As indicated previously, a hierarchical global registration technique is employed to compute the refining flow f k*. This novel technique will now be described. In general, the technique is used to refine registration between the interpolated frame (i.e., Lk* in all cases) and the actual frame (i.e., either a long exposure frame Lk or the intensity boosted version of a short exposure frame Sk Boost ). It is difficult to compare these images directly due to inevitable errors in the interpolation process used to create the Lk* images. For example, errors can be caused because the motion occurring between the time each of the neighboring frames used to create Lk* are captured may not be uniform. Constraining the flow is desirable at this point as it reduces the possibility of erroneous mapping at unreliable regions of saturated and low contrast pixels].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Burt to add the teachings of Yang as above, to further incorporate the teachings of Kang to provide the color space is a predictably uniform color space [Kang see para: 0141].

Regarding claim 15, Burt and Yang disclose all the limitation of claim 14 and are analyzed as previously discussed with respect to that claim.
Burt and Yang does not explicitly disclose: “wherein the color space comprises a perceptually uniform color space and the just noticeable difference threshold comprises a range of Delta E values between 1 and 2”.
However, Kang teaches: “wherein the color space comprises a perceptually uniform color space and the just noticeable difference threshold comprises a range of Delta E values between 1 and 2 [see para: 0031; each pixel in the frame under consideration that has an intensity value below the prescribed minimum intensity threshold is identified, and for the corresponding pixel location in the radiance map, the average of the radiance values associated with the same location in the bi-directionally warped preceding frame and bi-directionally warped subsequent frame is assigned as the radiance value].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Burt to add the teachings of Yang as above, to further incorporate the teachings of Kang to provide predict uniform color space and noticeable difference threshold contains a range of Delta E certain values [Kang see para: 0031].

Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of claim 9 but for a method.

Claim 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burt et al (US 8,830,360 B1) in view of  Yang et al (US 2012/0106639 A1) and further in view of Sawada et al (US 2008/0137947 A1).

Regarding claim 14, Burt and Yang disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
Burt and Yang does not explicitly disclose: “wherein the adjusting further comprises: adjusting, based on the distance and a just noticeable difference threshold between two colors in the color space, the color value of the first pixel 
However, Sawada teaches: “wherein the adjusting further comprises: adjusting, based on the distance [see para: 0046; One of them is (1) image distance transform of calculating a distance to each pixel from a saturated region where fringing occurs] and a just noticeable difference threshold between two colors in the color space [see para: 0045; the color plane subjected to removal is the R (Red) or B (Blue) plane, but can also be a color difference plane U/V representing a color tincture corresponding to the R or B plane], the color value of the first pixel [see para: 0079; From this, in spatial calculation step S151, a saturated pixel region where the intensities of both the G and B color planes are equal to or higher than a predetermined threshold is extracted. Distances dG and dB of pixels from the saturated pixel region are calculated as pixel widths. For example, assuming that hatched cells in FIG. 9A are saturated pixels, distances are represented by numerical values in the pixels].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Burt to add the teachings of Yang as above, to further incorporate the teachings of Sawada to adjust the color value of the first pixel based on the distance and threshold between two colors in the color space [Sawada see para: 0079].

Regarding claim 16, Burt and Yang disclose all the limitation of claim 11 and are analyzed as previously discussed with respect to that claim.
Burt and Yang does not explicitly disclose: “wherein the distance comprises an L component of the first pixel and an L component of the prior corresponding pixel in a perceptually uniform color space”.
However, Sawada teaches: “wherein the distance comprises an L component of the first pixel and an L component of the prior corresponding pixel in a perceptually uniform color space [see para: 0054; The color gamut and the predetermined region within it may be analysed by converting the image data in an original color coordinate system (e.g. an RGB system) into another color co-ordinate system (e.g. the Lab system or the LUV system). And see para: 0089; where R is the image intensity of the pixel in the R color plane, G is the image intensity of the pixel in the G color plane, B is the image intensity of the pixel in the B color plane, x, y and z are color coordinates of the pixel in the CIE XYZ color space, a and b are co-ordinates of the pixel in color-opponent dimensions of the CIE LAB color space, and the matrix (0.41 . . . 0.95) is an exemplary conversion matrix dependent on the particular characteristics of the components of the imaging system].
Therefore, It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system by Burt to add the teachings of Yang as above, to further incorporate the teachings of Sawada to determine an L component of the first pixel and an L component of the prior corresponding pixel in a perceptually uniform color space [Sawada see para: 0054]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Tong et al (US 7,792,188 B2).


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701.  The examiner can normally be reached on Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUM BILLAH/Primary Examiner, Art Unit 2486